Townsend, J.
The Supreme Court in Life & Casualty Ins. Co. of Tenn. v. Brown, 213 Ga. 390 (99 S. E. 2d 98) having reversed the judgment of this court in Life & Casualty Ins. Co. of Tenn. v. Brown, 95 Ga. App. 354 (98 S. E. 2d 68) wherein this court affirmed the judgment of the trial court in overruling certain general demurrers to the plaintiff’s petition, and having ruled that the petition failed to state a cause of action for the relief sought, the former judgment of this court is vacated, and the judgment of the superior court is hereby

Reversed.


Gardner, P. J., and Carlisle, J., concur.